EXHIBIT 10.3

 

Prefix First Name Last Name

Company Name

Address1

Address2


CITY, STATE, ZIP

 

July 23, 2002

 

Dear          :

 

E-centives has made the business decision to cease delivery of its Commerce
Network Platform in order to focus on the continued success of our Interactive
Database Marketing Business.  As such, we continue to develop and deliver new
and innovative platforms that enable our clients to build, manage and optimize
profitable consumer relationships in unprecedented ways.

 

As we are closing the business operations associated with the Commerce Network
Platform, we are no longer able to provide such services to [COMPANY NAME]  In
accordance with the agreement signed between [Company Name] and E-centives, Inc.
we thus hereby inform you of our intent to terminate the contract agreement
effective August 30, 2002.

 

Access to our FTP site will be closed and we will discontinue receipt and launch
of data files.  So please inform your technical department that delivery of data
files must cease effective August 30th.  Your accounts payable department is
obligated to ensure that all invoices are paid per the contract terms.  All
financial obligations will continue until settlement of invoices is complete.

 

If you have questions about the wind-down process, please contact:

 

In California: 

Suzanne Lacey

In Maryland:

Lynn Mount

 

(650)620-2495

 

(240)333-6127

 

It has been a pleasure working with you.  We wish you good luck in your future
endeavours and look forward to working with you again soon.

 

Sincerely,

 

 

 

Kamran Amjadi

President and CEO

 

--------------------------------------------------------------------------------